Citation Nr: 1637416	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement service connection for congestive heart failure, related to malignant hypertension (claimed as ischemic heart disease).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Waco, Texas.  

The Board notes that, in the February 2012 rating decision, the RO also denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement in April 2012.  While the RO issued a Statement of the Case in October 2012 pertaining to the claim for bilateral hearing loss, the Veteran did not perfect an appeal for this matter.  Therefore, this issue is not currently within the Board's jurisdiction.  

In a January 2014 rating decision, the RO declined to reopen the Veteran's claim of service connection for congestive heart failure, related to malignant hypertension (claimed as ischemic heart disease).  In July 2014, the Veteran filed a timely notice of disagreement with the January 2014 rating decision.  The Veteran has not been provided with a Statement of the Case that addressed the issue and the Board is required to remand, rather than refer, the issue to the attention of the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement service connection for congestive heart failure, related to malignant hypertension (claimed as ischemic heart disease) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran experienced tinnitus coincident with his military service, and he is competent to state that his tinnitus began during service and has continued to the present.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A November 2011 VA examination reflects that the Veteran reported that he began hearing a constant "beeping" sound in his ears in 2005.  The examiner opined that it was less likely as not tinnitus was associated with hearing loss as the Veteran has normal hearing bilaterally with no evidence of damage to the ears.  The examiner also stated that the Veteran's tinnitus began 14 years after he retired from active duty.  

At the December 2015 Board hearing, the Veteran testified that his inservice job duties as a forward aircraft controller exposed him to very loud noises.  The Veteran's military personnel records show that he had a job that exposed him to loud aircraft.  Specifically, the Veteran reported that during a mission his helmet went bad and he experienced very loud audio feedback in his helmet.  He stated that when the plane landed he had constant noise in his ears that persisted for three weeks.  After that the noise subsided a little, and because of his age and other things going on he didn't pay too much attention to the noise and just went on with life.  The Veteran also stated that the ringing began to become more frequent as he worked on planes but he didn't want to tell anyone he had noise in his ears for fear of being thought of as crazy.  He testified that his tinnitus began in service and has continued since service.  As for reporting that his tinnitus began in 2005 at the November 2011 VA examination, the Veteran stated that was in error, his tinnitus began in service, and the statement at the examination was in reference to when his tinnitus began to be more noticeable.  During the hearing, the Veteran reported an injury to his head and left ear that necessitated admission to the hospital.  A March 2012 University Medical Center Brackenridge treatment note reflects the Veteran was struck on the left side of the temporal bone.  At the time of the injury the Veteran reported symptoms of left ear fullness and tinnitus.  In a statement submitted after the Board hearing, the Veteran stated that the March 2012 head injury aggravated his tinnitus condition.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Veteran is competent to report that he experienced tinnitus in and since service, and the Board finds his testimony to be credible and consistent with the evidence of record.  The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure and had onset in service.  Accordingly, as the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

For the reasons explained in the introduction, a Statement of the Case must be issued on the issue of entitlement to service connection for congestive heart failure, related to malignant hypertension (claimed as ischemic heart disease).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with regard to the issue of entitlement to service connection for congestive heart failure, related to malignant hypertension (claimed as ischemic heart disease).  Inform the Veteran that he must perfect an appeal if he desires appellate review of this issue.  Thereafter, the case should be returned to the Board for further appellate review of this issue only if the appeal of the entitlement to service connection for congestive heart failure, related to malignant hypertension (claimed as ischemic heart disease) issue is perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


